Citation Nr: 9933134	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-17 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for residuals of an injury 
to the lower back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1976 to May 1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
reopening of the veteran's service connection claim due to a 
lack of new and material evidence.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for lower back disability was originally denied in a rating 
decision dated in March 1987; no appeal was perfected 
therefrom.

2.  Since the RO's 1987 rating decision, the veteran 
submitted medical records for treatment that extended from 
January 1992 to March 1995, a private medical statement dated 
in December 1995, and an examination report dated in January 
1996; this evidence was new and material and provided a 
sufficient basis on which to reopen the veteran's service 
connection claim.

3.  Medical evidence of a nexus between any post-service 
lower back disability and the veteran's period of service has 
not been submitted.


CONCLUSIONS OF LAW

1.  Evidence received since the RO's 1987 rating decision 
that denied service connection for residuals of an injury to 
the back is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

2.  The veteran's claim of entitlement to service connection 
for residuals of an injury to the lower back is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed his notice of disagreement (NOD) in October 
1996 as to the issue of whether new and material evidence had 
been submitted sufficient to reopen his service connection 
claim.  The Statement of the Case (SOC) issued in May 1997 
discloses that the RO reopened the veteran's claim of 
entitlement to service connection for residuals of an injury 
to the lower back due to the submission of new and material 
evidence in support of such claim.  Thus, the issue before 
the Board at this time is one of entitlement to service 
connection rather than whether new and material evidence 
sufficient to reopen such claim has been submitted.

The veteran in this case contends that his inservice injury 
to his lower back resulted in residual disability that has 
created ongoing lower back problems, and as such, he is 
entitled to service connection for such disability.  A 
veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.306(a) (1999).  However, a threshold inquiry is whether the 
veteran has presented a well grounded claim.  "[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In this vein, the veteran in this case has not submitted a 
well grounded claim so as to warrant entitlement to service 
connection.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, and hereinafter referred to as Court) 
has held that there are three basic evidentiary requirements 
to establish a well grounded claim for service connection:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of an inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), aff'd sub nom. Epps v. Brown, 9 Vet. 
App. 341 (1996).

Further, the Court has held that the second and third 
elements of a well grounded claim for service connection can 
also be satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) 
evidence that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).

Nonetheless, in this particular case, the veteran has not 
fulfilled his statutory requirements to establish a well 
grounded claim.  38 U.S.C.A. § 5107(a).  Overall, the veteran 
has failed to submit competent evidence that the inservice 
injury to his lower back culminated in residual lower back 
disability that continued after his period of service and 
that his post-service low back problems are, in fact, 
medically linked to the inservice incident.  Caluza at 506.  
There is no question of some current back disability, as 
reflected in private medical doctor's records dated in June 
1998 that reveal an impression of lumbosacral degenerative 
disc disease and mechanical low back pain syndrome.  However, 
current disability alone is not enough to substantiate a well 
grounded claim.  Id. 

In general, the veteran's service medical records reflect 
complaints of low back pain as noted in medical records dated 
in November 1978; the assessment was back sprain.  A 
radiograph report dated in November 1978 discloses complaints 
of low back pain possibly related to kidney stones.  The 
results were no evidence of stones; rather, evidence of 
"lots of gases" was reported.  An August 1979 clinical 
entry is of record that reveals that the veteran fell off a 
vehicle nine months earlier and injured his lumbar back.  The 
diagnosis rendered at that time was possible muscle spasm.  
Otherwise, the veteran's service medical records are silent 
for any pertinent information.  Further, there is no 
examination report associated with discharge.  Thus, in this 
respect, the veteran has failed to establish a well grounded 
claim.  See Caluza at 506.
Moreover, clinical records post-service fail to show ongoing 
symptomatology related to any lower back disability.  For 
example, a private medical outpatient record and x-ray study 
conducted in July 1980, two months after service, does not 
show evidence of any lower back disorder.  Specifically, the 
radiograph of the lumbosacral spine discloses normal findings 
in all respects.  Moreover, the examination conducted at that 
same time revealed no objective findings related to a back 
injury or back disorder.  

In fact, on the examination report, it was indicated that 
there was no history of a previous injury.  Additionally, in 
VA report dated in November 1980, residuals of an injury to 
the back were not found on clinical examination.  The 
veteran's complaints at the time of examination essentially 
consisted only of a back ache after strenuous exercise.  
Thus, in this sense, the veteran has failed to present 
evidence of continuity of symptomatology or treatment from 
the time of separation from service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97.  Therefore, in 
this regard as well, the veteran has failed to establish a 
well grounded claim.   

Furthermore, a VA examination record dated in January 1996 
does not relate any post-service lower back disability to the 
veteran's period of service.  In fact, the lumbosacral spine 
series revealed a normal spine.  Additionally, a private 
medical doctor's record dated in May 1996 discloses an 
assessment of chronic back pain, but discloses nothing 
further as to a back disability per se or any relationship 
between post-service back disorder and the veteran's period 
of service.

Moreover, when a medical opinion depends upon the veteran's 
own rendition of his medical history, the Board is not bound 
to accept such medical conclusions, as they have no greater 
probative value than the facts asserted by the veteran 
himself.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Thus, private medical doctors' opinions, such as those 
rendered in December 1995 and July 1996, to the effect that 
the veteran's inservice injury to the spinal column resulted 
in symptoms associated with neural injury, and that such 
injury has caused residual disability to date, with nothing 
further, are not conclusions to substantiate entitlement to 
service connection.  Id.  Therefore, in this regard as well, 
the veteran has failed to establish a well grounded claim.  

Thus, overall, the veteran has not presented competent 
evidence of a nexus between any post-service lower back 
disorder and the inservice injury to his lower back.  
Moreover, in spite of the veteran's assertions that his low 
back disability is coincident with his period of service, the 
veteran has not put forth evidence that he is qualified and 
trained to as to render a medical opinion competent.  
Evidence that requires medical knowledge must be provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Thus, in this sense as well, the 
veteran's claim fails.


ORDER

Entitlement to service connection for residuals of a low back 
injury is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

